DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 24 – 31 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims represent a non-elected subcombination, since the elevator is not required and the claims are narrower in other aspects (the axle requirements).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 24 – 31 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the blend actuator". There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of “blend actuator” or “a blend actuator”. It is unclear if this limitation refers to the “blender actuator” or the “blend plate actuator” or something else.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12 – 14, 16 – 19 and 21 – 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vu (US 20170172348 A1).
Regarding recitation of the “cup” or “the cup” in the claim set, claim 1 makes clear via recitation of “configured to receive” clause that the “cup” is not a required element of the claimed structure, but instead an item with which the claimed structure could be used during an intended operation. Other example of items not required include the “series of food and liquid dispensers in a modular food assembly kiosk” in claim 13 and the “delivery window” in claim 15.  
Regarding claim 12, Vu teaches a system for blending food products (100; [0056]; Fig. 3) comprising:
a cup plate (300):
configured to pivot about a pivot axis (see [0081]; Fig. 11, 12) between an upright position (302) and a blend position (304, 422);
defining a cup bore (320, 300); see [0079]) offset from the pivot axis (see [0081]; Fig. 11, 12) and configured to receive a cup (120) containing food products; and
defining a lower seat (322; see [0195]) around the cup bore and configured to support a lip of the cup (1028, see [0083] stating “the container platform 300 can also define a protrusion extending from the receiving face and extending around the through-bore to elevate the rim of a container 120”);
a blend plate (420):
configured to pivot about the pivot axis (see [0087]; Fig. 11, 12) between a closed position (424) and the blend position (304, 422);
comprising a blender blade (440) facing the cup bore (320) when the blend plate (420) and the cup plate (300) occupy the blend position (304, 422) (see [0087] – [0088]; Fig. 11, 12); and 
defining an upper seat (428; see [0101]; Fig. 9)) around the blender blade (440); and
a cup elevator (340) (it is to noted that Vu teaches the cup elevator, 340 having the capability of being in an extended and retracted position as disclosed in [0084]):
approximately concentric (see Fig. 3 showing lifting mechanism, 340 sharing or having the same center as the cup bore, 320, 300) the cup bore (320, 300) when the cup plate (300) occupies the upright position (302; Fig. 11, 12);
configured to extend through the cup bore (320, 300) to receive the cup in an extended position; (see [0083] – [0084]) and 
configured to retract below the cup bore to locate the lip of the cup (1028) on the lower seat of the cup plate in the retracted position (Fig. 1A, 3; see end of [0083]); and 
a blender actuator (460, 800; [0107]) coupled to the blend plate (420; see Fig. 1 and [0089] stating “…a driveshaft 460 extending through the blade platform 420 and supported between the set of bearings, a coupler fixed to back end of the driveshaft 460 and configured to engage an output shaft of the blade actuator 800…”) and configured to rotate the blender blade (440) (see [0104] – [0107]);
a cup plate actuator (last two sentences of [0122]) configured to apply a first torque, in a first direction to the cup plate (300) to drive the cup plate from the upright position (302), against the blend plate (420), toward the blend position (304, 422) during a first transition period; (see last two sentences of [0123] and [0126] and modified Figs. 7, 11, 22; also see [0122] stating “Alternatively, a container platform actuator separate from the platform actuator 500 can actuate [i.e. torque] the container platform 300 between the loading and processing positions 304.”) and 
a blend plate actuator (800, 500) configured to:
drive the blend plate (420) from the blend position (304, 422; modified Fig. 7, 11, 22) to the closed position (424; modified Figs. 7, 11, 22) in response to the cup elevator seating the lip of the cup (1028) on the lower seat (322; left side of Fig. 3; [0084]) of the cup plate (300) (see modified Figs. 7, 11, 22 right, middle portion from S400 showing the blend position, 304, 422 driven to S420 showing the closed position, 424; [0126] – [0128]); and 
apply a static clamping torque ([0124] stating “…the blade actuator 800 can apply a torque to the blade platform 420 in an opposite direction to pivot the container platform 300, the container 120, and the blade assembly 400—in unit—to the second position,”) to the blend plate (420) against the cup plate actuator to seal the lower seat of the cup plate (see [0083] and modified Figs. 7, 11, 22; also see [0198] – [0199] stating “forces applied to lip portion”) and the upper seat of the blend plate (428) against the lip of the cup (1028) during the first transition period (see [0091] and [0100]), the static clamping torque being in a second direction opposite the first direction ([0124]; see modified Figs. 7, 11, 22).
The operational issue of “the static clamping torque being less than the first torque and in a second direction opposite the first direction” is a process step and does not structurally define the blend plate actuator, blend plate, cup plate actuator, or the cup plate in a patentable structural limitation.

    PNG
    media_image1.png
    714
    1432
    media_image1.png
    Greyscale
Furthermore, Vu teaches a cup plate actuator capable of applying a first torque, in a first direction (see modified Figs. 7, 11, 22 and [0122]) and also teaches a blend plate actuator capable of applying a static clamping torque to the blend plate in a second direction (opposite, see [0124]), thus Vu’s blend plate actuator is capable of applying a static clamping torque to the blend plate, against the cup plate actuator, to seal the lower seat of the cup plate and the upper seat of the blend plate against the lip of the cup during the first transition period, the static clamping torque [being] less than the first torque and in a second direction opposite the first direction.
Modified Figs. 7, 11, 22
Regarding claim 13, the claim recites an intended use of the claimed system as in configured to be installed with (i.e. used with) food and liquid dispensers, therefore, “a series of food and liquid dispensers in a modular food assembly kiosk” and the “cup” are not required elements of the claimed structure. Furthermore, Vu discloses a cup elevator (340) and also teaches its food processing system, 100 accepting a container 120 containing one or more foodstuffs to be blended ([0063]), thus as held in Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. 
Regarding claim 14, Vu teaches a system for blending food products (100; [0056]; Fig. 3):
wherein the cup bore (320) comprises a circular cup bore exhibiting a first diameter between a maximal diameter and a minimal diameter of the lip of the cup; (see [0083]; Fig. 22)
wherein the lower seat (322) exhibits a second diameter greater than the first diameter; and (see [0083] stating the protrusion i.e. lower seat extends around the through-bore thereby having a greater diameter than the first diameter which is of the circular cup bore; also see Fig. 22)
wherein the lower seat (322) is configured to receive and retain an underside of the lip of the cup (1028) with a base of the cup extending below the cup plate (300) (see [0083]; see Fig. 22).
Regarding claim 16, Vu teaches a system for blending food products (100; [0056]; Fig. 3): 
wherein the blend plate actuator (800, 500) is configured to drive the blend plate (420) from the blend position (304, 422) to the closed position (424) in response to the blender actuator deactivating the blender blade; and (see middle of Fig. 11)
wherein the cup plate actuator (500, [0122]) is capable of applying a static clamping torque to the cup plate (300) against the blend plate actuator (800) driving the blend plate (420) toward the closed position (424) (see [0124] stating “…the platform actuator 500 can apply a torque…” and see end of [0126]; Fig. 11, 12).
The operational issue of “the cup plate actuator being configured to apply the static clamping torque” is a process step and does not structurally define the blend plate actuator, blend plate, cup plate actuator, or the cup plate in a patentable structural limitation.
Furthermore, Vu teaches a cup plate actuator capable of applying a static clamping torque (see modified Figs. 7, 11, 22 and [0122]) and also teaches the blend plate in the closed position (see Fig. 11), thus Vu’s cup plate actuator is capable of applying the static clamping torque to the cup plate against the blend plate actuator driving the blend plate toward the closed position.
Regarding claim 17, Vu teaches a system for blending food products (100; [0056]; Fig. 3):
wherein the blender actuator (460, 800) is configured to rotate the blender blade (440) to blend contents of the cup in response to the cup plate (300) occupying the blend position (304, 422) (see [0104 – 0107] and Fig. 11, 12) ([0104] states “The driveshaft 460 is preferably removably couplable to the blade actuator 800, such that the driveshaft 460 is disconnected from the blade actuator 800 when the blade assembly 400 is in the disengaged position 424, and drivably connected to the blade actuator 800 when the blade assembly 400 is in the engaged position 422. (i.e. engaged position 422 is when cup plate, 300 occupies the blend position as seen in Fig. 11)”); and
wherein the cup plate actuator (500 and [0122]) is capable of applying a dynamic clamping torque (see [0122] stating “…a container platform actuator separate from the platform actuator 500 can actuate [i.e. torque] the container platform 300 between the loading and processing positions 304.…” and see end of [0126]; modified Figs. 7, 11, 22) to the cup plate (300) to compress the lip (1028) of the cup (120) against the upper seat of the blend plate (428) (see end of [0083] and also see [0198] – [0199] stating “forces applied to lip portion”) in response to the cup plate (300) occupying the blend position (304, 422; Fig. 11, 12), the dynamic clamping torque greater than the static clamping torque. 
The operational issue of “the dynamic clamping torque being greater than the static clamping torque” is a process step and does not structurally define the blend plate actuator, blend plate, cup plate actuator, or the cup plate in a patentable structural limitation.
Furthermore, Vu teaches the actuators (500, [0122] and 800, [0124]) having the capability of applying both static torque i.e. translation or reactive force and dynamic torque i.e. producing rotation, (see end of [0126]), thus Vu’s cup plate actuator is capable of applying a dynamic clamping torque to the cup plate to compress the lip of the cup against the upper seat of the blend plate in response to the cup plate occupying the blend position, the dynamic clamping torque greater than the static clamping torque.
Regarding claim 18, Vu teaches a system for blending food products (100; [0056]; Fig. 3):
wherein the cup elevator (340) defines:
a cup platform (300) configured to receive and support a base of the cup (120) and inset from an internal wall of the cup bore (320) (Fig. 3, 22);
a set of nozzles (600; [0150] and [0152]) arranged on the cup platform ([0140] stating “fluid dispenser 600…can alternatively be fluidly connected to the receiving face of the container platform 300” and see [0141]) facing the blender blade (Fig. 3, 7) when the blend plate occupies the closed position (see end of [0137] and see Fig. 5 showing closed blend plate) and configured to spray the blender blade and the blend plate with cleaning fluid in the closed position during a cleaning cycle ([0152] – [0153]); and
a manifold ([0138]) configured to fluidly couple the set of nozzles to a cleaning fluid inlet; and
further comprising a basin (710):
extending below the cup elevator, the cup plate, and the blend plate (see Fig. 3);
configured to catch cleaning fluid and food products ([0121]); and
coupled to a pump configured to pump contents of the basin into an external receptacle (see end of [0121]).
Regarding claim 19, Vu teaches a system for blending food products (100; [0056]; Fig. 3):
further comprising a cleaning fluid supply fluidly coupled to the manifold ([0138] – [0139]); and
wherein the cleaning fluid supply comprises:
a reservoir configured to hold cleaning fluid (second sentence of [0138]); and
a pump fluidly coupled (see end of [0139] stating “…can additionally include passive and/or active valves (e.g., check valves, ball valves, etc.) that function to control fluid flow therethrough…” and “…fluidly connected to additive reservoirs…”) to the manifold and configured to displace cleaning fluid from the reservoir, into the manifold, and through the set of nozzles (see [0139]).
Regarding claim 21, Vu teaches a system for blending food products (100; [0056]; Fig. 3) having a blend plate actuator (800) applying torque ([0124]) and a cup plate actuator applying torque (500, [0122]).
The operational issue of “wherein the blend plate actuator is configured to apply…” and “the cup plate actuator is configured to apply…” is a process step and does not structurally define the blend plate actuator, blend plate, cup plate actuator, or the cup plate in a patentable structural limitation.
Vu structurally teaches both the blend plate actuator (800, [0124]) and the cup plate actuator (500, [0122]) and also teaches both of the actuators being capable of applying torque ([0122] and [0124]), therefore the blend plate actuator is capable of applying a second torque to the blend plate to drive the blend plate from the blend position to the closed position during a second transition period and the cup plate actuator is capable of applying a second static clamping torque to the cup plate against the blend plate actuator to seal the lower seat and the upper seat against the lip of the cup during the second transition period, the second static clamping torque less than the second torque.
Regarding claim 22, Vu teaches a system for blending food products (100; [0056]; Fig. 3): 
wherein the cup plate (300) is coupled to a cup plate axle (4012; Fig. 5) coaxial the pivot axis (see modified Figs. 5, 40A); 
wherein the blend plate (420) is coupled to a blend plate axle (see modified Figs. 5, 40A; also see Fig. 37A) coaxial the pivot axis (see modified Figs. 5, 40A); 
wherein the cup plate actuator ([0122]) is coupled to the cup plate axle (see Fig. 5) and is capable of driving the cup plate axle (4012; [0294]) to apply the first torque in the first direction to the cup plate (300) via actuation of the cup plate axle (see [0122]);
The operational issue of “wherein the cup plate actuator…configured to…apply the first torque…” is a process step and does not structurally define the cup plate axle, cup plate actuator, or the cup plate in a patentable structural limitation.

    PNG
    media_image2.png
    457
    1064
    media_image2.png
    Greyscale
Vu structurally teaches the cup plate actuator (500, [0122]), the cup plate axle (4012) and also teaches the actuator being capable of applying torque ([0122]), therefore the cup plate actuator is capable of driving the cup plate axle to apply the first torque in the first direction to the cup plate via actuation of the cup plate axle.
Modified Figs. 5, 40A
Regarding claim 23, Vu teaches a controller (processor, 180; [0168]) capable of triggering actuation of the cup elevator (340), the cup plate actuator ([0122]), and the blend actuator ([0124]) to blend food products in the cup into an emulsion (see [0169] – [0170]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Vu et al. (US 2017/0172348 A1) in view of Hiatt (US 2018/0249861 A1).
Regarding claim 15, Vu discloses the claimed invention including loading /retrieving ([0059]) the cup (120) into/from the cup elevator (340; Figs. 1 – 2) and delivering the cup to a delivery window for retrieval by a patron (housing, 200 in Fig. 2 is the delivery window). However, Vu fails to teach a set of robotic arms for loading/retrieving the cup (120) into/from the cup elevator (340) and for delivering the cup to a delivery window (housing, 200 in Fig. 2). 
Hiatt teaches an automatic food preparation apparatus (Abstract) having a set of robotic arms (904) for loading/retrieving the cup (908) into/from the cup elevator (902; Fig. 11) and for delivering the cup to a delivery window ([0136] and [0199]; Fig. 11). Vu and Hiatt are considered analogous art as they are both in the field of mixing/dispensing apparatus for foods, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Hiatt concerning the set of robotic arms in order to provide an apparatus for fast and efficient automated food preparation without the use of food preparation by hand. This would allow for reduced labor costs, improving labor shift timing, and improved food safety arising from less human contact with ingredients (see [0003] – [0005]). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Vu et al. (US 2017/0172348 A1) in view of Farrell (US 2005/0201198 A1) and Voss (US 5409311 A).
Regarding claim 20, Vu teaches a system for blending food products (100; [0056]; Fig. 3) with a cup elevator (340) and wherein the cup platform (320) sits in the retracted position offset below the base of the cup in the upright position ([0076]; Fig. 22) to enable the cup to seat in the cup bore (Fig. 3), but fails to explicitly teach the cup elevator defining:
a linear slide defining an extensible axis approximately parallel to the cup bore when the cup plate occupies the upright position; and
a cup platform coupled to a distal end of the linear slide and configured to receive and support a base of the cup; and
wherein the cup platform:
defines a tapered bore configured to accept and center the base of the cup on the cup platform;
Farrell teaches a mixing/blending machine (100) having a cup elevator (20) defining: a linear slide (A1; [0017] defining an extensible axis approximately parallel (Fig. 1A) to the cup bore (16) when the cup plate occupies the upright position (Fig. 1A); and a cup platform (18) coupled to a distal end of the linear slide (Fig. 1A) and configured to receive and support a base of the cup; and wherein the cup platform (18): defines a tapered bore (16; Fig. 1A) configured to accept and center the base of the cup on the cup platform (Fig. 1A). Vu and Farrell are considered analogous art as they both teach mixing/blending apparatuses, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cup elevator of the food processing system as taught by Vu to incorporate teachings of Farrell to provide a cup elevator defining: a linear slide defining an extensible axis approximately parallel to the cup bore when the cup plate occupies the upright position; and a cup platform coupled to a distal end of the linear slide and configured to receive and support a base of the cup; and wherein the cup platform: defining a tapered bore configured to accept and center the base of the cup on the cup platform. Doing so would be advantageous for improving mixing efficiency by allowing the cup to be reciprocated up and down via the linear slide to allow a mixing blade to pass through the full contents of the cup more than one time ([0018] and [0027]).   
Furthermore, Vu also fails to teach the cup platform defining a set of vacuum ports fluidly coupled to a vacuum pump and configured to draw a vacuum across a face of the cup platform and retain the base of the cup on the cup platform until the cup engages the lower seat in the upright position. 
Voss teaches a set of vacuum ports (53, 55) fluidly coupled to a vacuum pump (60) (see Col. 8, lines 11 – 15, 32 – 46). The intended operation of configuring to draw a vacuum across a face of the cup platform and retain the base of the cup on the cup platform until the cup engages the lower seat in the upright position can be achieved as the structural limitations of a set of vacuum ports and a vacuum pump are taught by Voss. Vu and Voss are considered analogous art as they both teach mixing/blending apparatuses, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cup platform of the food processing system as taught by Vu to incorporate teachings of Voss to provide a cup platform defining a set of vacuum ports fluidly coupled to a vacuum pump and configured to draw a vacuum across a face of the cup platform and retain the base of the cup on the cup platform until the cup engages the lower seat in the upright position. Doing so would be advantageous for preventing small air bubbles from forming resulting in flaws on the paint surface (Col. 1, line 33 – 51). 
 
Response to Arguments
Applicant's arguments filed March 10th, 2022 have been fully considered but they are not persuasive. See reasons below.
Regarding applicant’s remarks starting on bottom of pg. 15 in the arguments filed March 10th, 2022 concerning the cup plate actuator and blend plate actuator of claim 12, the applicant alleges that Vu does not and cannot teach the application of a static clamping torque on the blend plate by the blend plate actuator concurrently with the application of the first torque on the cup plate by the cup plate actuator, because Vu does not teach a cup plate actuator distinct from a blend plate actuator (bottom of pg. 18). On the contrary, Vu does teach a cup plate actuator being distinct from a blend plate actuator (see [0122] and [0124]). The examiner has also further clarified their interpretation and mapping of claim 12 by adding modified Figs. 7, 11, 22, please see updated rejection of claim 12 in paragraph # 10 above. 
Regarding applicant’s remarks starting on bottom of pg. 20 in the arguments filed March 10th, 2022 pertaining to claim 12’s static clamping torque less than and opposite first torque, first it should be noted that the static clamping torque recitation in claim 12 is an operational (i.e. intended use) limitation, it does not point out any structural difference between the instant actuators (cup/blend plate) and Vu’s distinct actuators ([0122] and [0124]). Furthermore, the examiner highlights again that Vu teaches a distinct cup plate actuator applying a torque ([0122] and modified Figs. 7, 11, 22) and a distinct blend plate actuator ([0124]) applying an opposite torque. Thus, even though Vu does not explicitly disclose a static clamping torque being less than and opposite a first torque, it teaches the capability of the blend plate actuator applying a static clamping torque less than the torque of the cup plate actuator. 
Regarding applicant’s remarks starting on bottom of pg. 24 in the arguments filed March 10th, 2022 pertaining to claim 13, see paragraph # 11 above in this office action. The installation of the claimed system with food and liquid dispensers is an example of intended use of the system. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The instantly claimed system is not structurally different from Vu’s teaching of a food processing system. Vu teaches the capability of its system having an elevator (340) receiving a cup containing foodstuffs ([0063]).    
Regarding applicant’s remarks starting on bottom of pg. 26 in the arguments filed March 10th, 2022 pertaining to claim 15’s use of Venner case law, see updated rejection of claim 15 in view of teaching reference Hiatt in paragraph # 24 in this office action. 
Regarding applicant’s remarks starting on bottom of pg. 28 in the arguments filed March 10th, 2022 pertaining to claim 17’s “dynamic clamping torque greater than the static clamping torque”, see paragraph # 14 above in this office action. The applicant alleges that the examiner had provided no evidence or reasoning that Vu teaches application of a dynamic torque “to compress the lip of the cup”. On the contrary, the examiner has clarified the rejection on the record by providing modified Figs. 7, 11, 22 and also highlighted evidence from Vu particularly in [0198] – [0199] stating “forces applied to lip portion” and in [0126] stating “the platform actuator 500 can be any other suitable type of actuator and can selectively rotate and/or translate the blade platform 420, the container platform 300, and/or the container 120 between the first and second positions in any other suitable way.” Please see the bolded and underlined portions in paragraph # 14 above in this office action. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOR F AHMAD whose telephone number is (571)272-1936. The examiner can normally be reached Mon. - Fri. (0900 - 1730).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOOR F AHMAD/Examiner, Art Unit 1774                                                                                                                                                                                                        
/DAVID L SORKIN/Primary Examiner, Art Unit 1774